Order issued October l~ 2012




                                            In The




                                      No. 05-12-00568-CV


 INSTITUTIONAL SECURITIES CORPORATION AND ISC GROUP, INC., Appellants

                                             V.

                          VERNON J. "COBY" HOOD, III, Appellee


                                          ORDER

       Before the Court is appellee’s motion to present oral argument. We GRANT the motion in

part. Appellee will be permitted to                              minutes pursuant to local

rule 6. See 5TH TE×. APP. (DALLAS) LOC. R. 6(4). In




                                                           JUSTICE